Citation Nr: 9915318	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  93-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 
23, 1998, for chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel
REMAND

The veteran served on active duty from February 1988 to May 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to service 
connection for patellofemoral pain syndrome, right knee and 
assigned a 10 percent evaluation thereto.  During the 
pendency of this appeal, the veteran moved to Arkansas, and 
jurisdiction over her case was transferred to the North 
Little Rock, Arkansas, RO, which is the certifying RO.

On previous appeals, the Board remanded the case to the RO 
for further developments by decisions dated in November 1994 
and February 1998.  However, as noted below, the Board finds 
that another remand is necessary for development of the 
veteran's claim and to comply with due process.  

It is noted that while the case was recently undergoing 
remand development, The RO raised the rating for the service 
connected right knee pathology from 10 to 20 percent 
disabling.  The assigned effective date was June 23, 1998, 
the date of the physical examination said to show the 
increased impairment.  Thereafter, the appellant indicated 
satisfaction with the increase to 20 percent, thereby 
effectively withdrawing any appeal as to a further increased 
rating.  Instead, she disagreed with the assigned effective 
date.  In view of the guidance of the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue as 
set forth on the title page.

It appears to the Board that the veteran may have intended to 
raise the issue of an increased rating for a left knee 
disability.  If she desires to pursue this issue, she should 
do so with specificity at the RO; however, the Board has no 
jurisdiction at this time.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that this case was remanded by the Board by 
decisions dated in November 1994 and February 1998 for the 
purpose of obtaining additional medical records and for an 
examination.  The veteran reported for a VA examination in 
June 1998; however, when the RO initially requested 
information regarding additional treatment, she indicated 
only that she was treated overseas and had undergone surgery 
at Ft. Dix and was on over-the-counter medication.  As noted, 
following examination, a 20 percent rating was assigned as of 
the day of the examination.

After the rating was increased to 20 percent, she disagreed 
with the effective date and claimed that she had undergone 
medical treatment in Charleston, South Carolina, and 
Savannah, Georgia, for essentially similar complaints and 
findings.  She did not, however, identify the health care 
providers, their addresses, nor the relevant time frame of 
the treatment.

Thus, while it regrets the delay involved in remanding this 
case yet again, the Board is of the opinion that proceeding 
with a decision on the merits at this time would not ensure 
full compliance with due process.  Accordingly, a 
determination should be made as to whether there has been 
medical care not associated with the claims file, and whether 
there are any current records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine specifically the names, 
addresses, and dates of treatment of any 
physicians, hospitals, treatment centers, 
or employers (private, VA or military) 
who have provided her with relevant 
treatment for any right knee disorder, 
including clinics in Charleston, South 
Carolina, and Savannah, Georgia, for the 
time period between 1992 and 1998.  The 
appellant's assistance is deemed crucial 
in locating and obtaining the records to 
which she had made mention.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, particularly those noted 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 20 percent 
prior to June 23, 1998, for 
chondromalacia, right knee.  This review 
should include consideration of the 
holding of the General Counsel in 
evaluating knee claims and the Court's 
guidance in Fenderson, supra.  In the 
event the benefits sought are not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



